Citation Nr: 0400822	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  99-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

3.  The propriety of an initial 10 percent evaluation for the 
residuals of a lacunar infarction.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran ad active service from September 1970 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the ROs in 
Montgomery, Alabama, and Columbia, South Carolina.  In 
November 1998 the claims folder was transferred from the 
former to the latter RO.  

This case was remanded by the Board to the RO for further 
development in July 2001.  It is now again before the Board 
for further appellate consideration.  For reasons made 
evident below, the issue of entitlement to an initial rating 
in excess of 10 percent for a lacunar infarction will be 
discussed in the REMAND section of this decision.  

FINDINGS OF FACT

1.  The veteran's respiratory complaints during service were 
acute and transitory without any respiratory pathology noted 
on the veteran's examination prior to service discharge or on 
recent VA examination.  

2.  The veteran does not have GERD.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

2.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The RO sent the veteran a letter in December 2001 that 
discussed the VCAA and its implications for his current 
claims.  The letter informed the veteran of the evidence 
needed to substantiate his claim, of the evidence he was 
responsible for obtaining, and of what evidence VA would 
undertake to obtain.  The veteran and his representative have 
also been informed of the laws and regulations governing the 
issues now on appeal in a statement of the case dated in July 
1999 and in subsequent supplemental statements of the case.  
These documents served to advise him of the evidence needed 
to substantiate his current claims for service connection for 
respiratory disability and for GERD and who was responsible 
for obtaining what evidence.  

It is also noted that, pursuant to the Board's remand of July 
2001 the veteran was afforded a VA medical examination in 
April 2002 that provided clinical findings and medical 
opinions in regard to the veteran's current claims for 
service connection.  Moreover, it does not appear that any 
clinical evidence relevant to the veteran's claims for 
service connection for respiratory disability and for GERD 
are available, but not currently in the claims folder.  
Accordingly, the Board will now consider these claims on 
basis of the evidence of record.  


                                           I.  Factual 
Background

On the veteran's September 1970 examination prior to service 
entrance, no pertinent abnormalities were noted on clinical 
evaluation.  Review of the service medical records reveals 
that the veteran was seen occasionally during service with 
complaints that included chest pain, shortness of breath, 
sore throat, and coughing that were variously assessed as 
upper respiratory infections, chostocondritis, possible 
hyperventilation, and possible muscular strain.  Chest x-rays 
performed during service were normal.  

During treatment in May 1983 for complaints of chest pain it 
was noted that the veteran's symptoms might have been due to 
reflux or esophageal in nature.  During service the veteran 
was also seen occasionally for complaints of gastrointestinal 
and abdominal pain that were variously assessed as due to 
gastritis or gastroenteritis.   

While being treated for recurrent stomach complaints in 
December 1971 an assessment of possible peptic ulcer disease 
was rendered and an upper gastrointestinal series was 
ordered.  Subsequently, it was reported that the upper 
gastrointestinal series had been performed and was normal.  
No pertinent clinical findings were reported on the veteran's 
retirement examination conducted in August 1990.    

During VA hospitalization in February 1992 for chest 
complaints, it was reported that an upper gastrointestinal 
series performed the previous month was normal.  At the time 
of discharge from the hospital, the diagnoses included 
atypical chest pain.   

On VA general medical examination conducted in June 1994 the 
veteran's complaints included shortness of breath.  A history 
of recent pneumonia was reported.  On evaluation, the 
veteran's lungs were clear to percussion and auscultation.  A 
chest x-ray revealed no significant abnormality.  No 
diagnosis indicative of any respiratory pathology was 
rendered.  During the examination it was noted that the 
veteran had no complaints regarding the digestive system.  

VA clinical records reflect occasional treatment for 
digestive system complaints and complaints of shortness of 
breath with chest pain during the mid and late 1990s with 
impressions that included atypical chest pain and GERD.   

The veteran was hospitalized at a VA medical facility in late 
April and early May 1994 with complaints of shortness of 
breath and chest pains.  Pulmonary function studies were 
reported to be normal.  The discharge diagnoses included 
upper respiratory infection.   

In February 1995 the veteran was seen at a VA medical 
facility in order to rule out an ulcer and reflux.  An upper 
gastrointestinal series revealed normal esophageal 
peristalsis.  There no abnormalities were seen in the mucosa 
of the esophagus, stomach, or small bowel.  Gastroesophageal 
reflux occurred during a water siphon tests.   The impression 
was uncomplicated gastroesophageal reflux.  A VA chest x-ray 
in March 1995 found no evidence of acute pulmonary or pleural 
disease.  

Following VA hospitalizations in October 1996 and July 1997 
the diagnoses included GERD.  Although evaluation of the 
chest and respiratory systems were evaluated as normal on 
clinical evaluation, chronic obstructive pulmonary disease 
was also diagnosed on discharge from the later 
hospitalization and again after a VA hospitalization in 
August and September 1997 for the treatment of major 
depression.  Pulmonary function studies were performed in 
June 1998 that revealed no airflow obstruction, normal DLCO 
and normal TLC.  

On a January 1999 VA gastrointestinal examination conducted 
without a review of the claims folder the veteran gave a 15-
year history of heartburn associated with dysphagia.  He said 
that he had a constant feeling that food was caught in his 
chest.  At the conclusion of the examination, the impression 
was gastroesophageal reflux disease and dysphagia.  

During a February 1999 VA respiratory examination the veteran 
complained of a dry hacking cough without hemoptysis or 
asthma.  He also reported a sudden smothering feeling in his 
chest that usually occurred when he was in the seated 
position and was relieved by walking around.  After 
evaluation, including pulmonary function studies, the 
impression was episodes of shortness of breath that led one 
to consider the possibility of paroxysmal nocturnal dyspnea.  

The examining physician also said that one should consider 
the veteran's history of panic disorder.  The pulmonary 
function tests were said to appear to be perfectly normal 
with no evidence of pulmonary disease noted at this time.  

Following a January 2000 VA examination the diagnoses 
included no findings in the veteran's history or physical 
examination to suggest any respiratory disease.  Following a 
VA medical examination in April 2002 accompanied by a review 
of the claims folder, the examiner opined that the veteran 
does not have GERD.  The examiner also opined that the 
veteran's breathing complaints were not due to any 
respiratory disease.  

                                                       II.  
Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability diagnosed after service when the evidence 
indicates that such had its onset during service.  38 C.F.R. 
§ 3.303(d).  

Review of the veteran's service medical records reveals 
occasional treatment during service for gastrointestinal 
complaints, but these symptoms were generally assessed as 
gastritis or gastroenteritis and resolved without residuals.  
The veteran has contended that his inservice gastrointestinal 
complaints were due to GERD.  

The Board notes that the service medical records and his post 
service records do contain references to possible GERD, but 
after a recent VA examination, conducted in conjunction with 
a review of the claims folder, it was determined that the 
veteran does not suffer from this particular disorder.  The 
recent examination is more probative than earlier diagnoses 
and impressions, because the examiner had the opportunity to 
review the entire record, including diagnostic studies.  The 
Board also notes that even when GERD has been reported, it 
has not been linked to service by competent medical opinion.  
Since that is the case, service connection for GERD must be 
denied.  

Review of the veteran's service medical records reveals 
occasional treatment during service for respiratory 
complaints that included chest pain, shortness of breath, 
sore throat, and coughing that were variously assessed as 
upper respiratory infections, chostocondritis, possible 
hyperventilation, and possible muscular strain.  Chest x-rays 
performed during service were normal and no respiratory 
pathology was noted on the veteran's examination prior to 
service discharge.  

The Board has noted the veteran's contention that a report of 
private hospitalization in November 1984, shows the presence 
of a disability manifested by breathing problems, as do post-
service VA treatment records.  However, the 1984 record shows 
treatment for a complaint of a swollen right arm with a 
diagnosis of acute muscle strain, and elevated creatinine 
phosphokase.  The hospital report does not confirm any 
findings of a respiratory disability.

Review of the post service records, including chest x-rays 
and pulmonary function tests also fail to establish that the 
veteran currently has any respiratory pathology.  Since that 
is the case, service connection for a respiratory disorder 
must also be denied. 



ORDER

Service connection for GERD is denied.  

Service connection for a respiratory disorder is denied.  


REMAND

The veteran was assigned a 100 percent rating for a lacunar 
infarction from October 22, 1996, through April 30, 1997 with 
a 10 percent rating assigned thereafter for residuals.   The 
Board notes that this disorder has been evaluated under the 
provisions of 38 C.F.R. § 4.124(a), Diagnostic Code 8007 as a 
brain embolism.  Under this diagnostic code such a disability 
is evaluated as 100 percent disabling for 6 months after 
incurrence and assigned an evaluation thereafter based on 
residuals, with a minimum rating of 10 percent.  In the July 
2001 remand, the Board noted that the veteran had complained 
of headaches on his VA examination of May 1999.  In the 
diagnoses rendered after that examination it was stated that 
the veteran's chronic headache complaints were likely related 
to his lacunar infarction (stroke).  (It is also noted that a 
similar complaints were made on a May 1997 neuropsychological 
evaluation).  

In the July 2001 remand the Board noted that the veteran's 
headache complaints had not been considered by the RO in the 
evaluation of his lacunar infarction or of any other service 
connected disability.  Accordingly the Board essentially 
instructed the RO to consider the veteran's headaches in 
rating his service-connected residuals of a lacunar 
infarction.  In a January 2003 rating action the RO confirmed 
and continued the 10 percent rating assigned for the lacunar 
infarction but it does not appear that this RO considered the 
veteran's headaches in this determination.      

Furthermore, the veteran was last afforded a VA examination 
of his residuals of a lacunar infarction in March 1999.  
Recent letters from the veteran have asserted that he has 
experienced syncope, increasing dizziness and continuing 
headaches that are related to this disability.  In view of 
the length of time that has elapsed since the most recent 
relevant VA examination and given the veteran's complaints of 
recent increased disability due to this service connected 
disorder, the Board believes that the veteran should be 
afforded a current VA examination to determine the nature and 
the severity of all residuals of the veteran's lacunar 
infarction.  See Snuffer v. Gober 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should schedule the veteran 
for an appropriate VA medical examination 
to ascertain the nature and severity of 
all residuals of his lacunar infarction. 
The claims file should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner is 
instructed to state that he has reviewed 
the claims folder in his examination 
report. Any appropriate special studies 
should be conducted.  All pertinent 
clinical findings should be reported in 
detail and all residuals of the veteran's 
lacunar infarction identified and there 
severity assessed, especially in regard 
to the veteran's complaints regarding 
syncope, headaches and dizziness.  

2.  The RO should then readjudicate the 
veteran's claim for an increased initial 
rating for the residuals of a lacunar 
infarction from May 1, 1997 in light of 
all the relevant evidence.  In accordance 
with Fenderson v West, 12 Vt. App. 119 
(1999), the possibility of staged ratings 
should be considered.  If the benefits 
sought on appeal are denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration if otherwise 
appropriate.

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
clinical evidence.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



